Continuation Sheet
The applicant presented arguments based on the following claimed features:
wherein the scheduling information comprises the scheduled time- frequency resources, a time-frequency location of the scheduled time-frequency resources, and a type of the scheduled time-frequency resources ["feature (a)"], 
wherein a priority for the scheduling information is predefined with respect to at least one of semi-persistent scheduling or dynamic scheduling ["feature (b)"]. 

Regarding feature (a), the applicant first argues that previously cited reference, He, does not disclose that the P-DCI includes “a time-frequency location of the scheduled time-frequency resources”.  However, Fig. 1 of He shows how the P-DCI points to locations in the time-frequency domain in its time-frequency radio resource assignment.
The applicant then argues that the BPL indication in prior art reference Subramanian indicates the scheduled beam to be used, and that beam is a space domain resource while He teaches a time-frequency radio resource.  However, even though BPL is used to indicate beams, which is a space domain resource, Subramanian also discloses the use of time-frequency resources as shown in paragraph [0003].  It is also well-known in the art that time-frequency division to be used in radio communication that utilizes spatial division such that it would have been obvious that using space domain resource does not conflict with using time-frequency radio resources as in the teaching of He.  Paragraph [0063] of Subramanian also recites that “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si)”, which shows that the DCI also indicates at least the use of time resources while it is well-known in the art, and also disclosed in paragraph [0003] of Subramanian, that current radio transmissions in 4G/5G systems uses the time-frequency resources.
Lastly, the applicant argues with regards to feature (b) that previously cited reference, Yang, discloses priority of scheduling information determined for the aggressor WTRU, not for scheduling information.  However, Yang discloses that “the aggressor WTRU may determine the priority based on the type of grant. For example, the aggressor WTRU may determine priority based on whether the grant is a dynamic grant (e.g., scheduled by DCI), a semi-persistent scheduling grant, or a non-scheduled transmission” in paragraph [0105].   As highlighted above, the aggressor WTRU in Yang determines the priority based on the type of scheduling grant.  And as shown in the abstract of Yang, which recites “A first WTRU (e.g., an aggressor WTRU) may receive downlink control information (DCI). The first WTRU may determine a first priority associated with the first WTRU. The first WTRU may determine the first priority based on one or more of the DCI or a logical channel prioritization”, it is clear that the aggressor WTRU is equivalent to the UE in Subramanian and He as the aggressor WTRU receives the DCI and transmits according to the configuration in the DCI.
As shown above, the arguments presented by the applicants are not persuasive and the previously presented grounds of rejections are maintained.

/JUTAI KAO/           Primary Examiner, Art Unit 2473